At the outset, let me join others in congratulating Mr. 
Srgjan Kerim on his election to the presidency of the 
General Assembly at its sixty-second session. I assure 
him that the delegation of Kyrgyzstan stands ready to 
cooperate with him. On behalf of my delegation I wish 
him every success in fulfilling his responsibilities. 
 I wish to pay tribute to Her Excellency Sheikha 
Haya Rashed Al-Khalifa for her outstanding 
stewardship during the previous session of the General 
Assembly. 
 I would also like to take this opportunity to 
congratulate the Secretary-General, His Excellency Mr. 
Ban Ki-moon, on his election to his high and 
responsible post and to wish him every success in his 
important work. I am confident that his vast experience 
and diplomatic skill will enable him to achieve all the 
goals of the United Nations. 
 It would no doubt be difficult to come to a 
common agreement about the date on which the new 
millennium began   whether it started with the 
tragedy of 2001 or harks back to 1991, when the 
structure of the world order changed. I believe that the 
proponents of either theory would agree that a new 
period has emerged: a time when the interdependence 
of States has become a vivid reality leading to greater 
vulnerability. Problems have become global, whereas 
globalization has become localized. 
 In the face of all these dilemmas, the United 
Nations unswervingly maintains its status as an 
organization whose core value is to promote the moral 
principles of solidarity. The formation of a global civil 
society and the recognition of universally accepted 
rights and freedoms under the auspices of the United 
Nations play a significant role in furthering the process 
of consolidation. 
 This clearly shows that society is capable of 
refraining from war and solving its problems by using 
its peacekeeping potential. Thoughtfully building the 
future is not possible without reviewing and continuing 
strategic planning of socio-economic development. 
Fifteen years ago, one of the most noteworthy of 
United Nations conferences took place at Rio de 
Janeiro. There, the concept of sustainable development 
was defined as a new tenet for humankind. The main 
purpose was to create a new mechanism enabling us to 
resolve existing social tensions and to prevent future 
ones through cooperation among States and the 
formation of a global civil society. 
 The relationship between the State and the 
society develops differently in each country. The 
Kyrgyz Republic has come a long way in affirming 
democratic values, conducting constitutional reform 
and fiscal decentralization. All this has been reflected 
in the national development strategy approved by the 
President of the Kyrgyz Republic, Mr. Kurmanbek 
Bakiev. The aim of that document is to achieve 
sustainable development by 2010; it is based on the 
principles of self-fulfilment and human security, which 
are the basic source of positive change in the sphere of 
human development. 
 At the same time, we are well aware that long-
term sustainable development depends on the stability 
of human relationships based on an understanding of 
how to use existing resources for social and economic 
development today and of what we must leave for 
future generations. 
 Seven years ago, the General Assembly adopted 
the Millennium Development Goals, thereby defining 
our objectives for the future and the conditions needed 
to achieve them. Attainment of the eight Goals and 
tackling of the 15 challenges will serve as a basis both 
for our global initiative and for realizing the potential 
of regional development. 
 Nevertheless, level of development varies from 
region to region. This is particularly relevant for 
mountainous regions, which require a different strategy 
for sustainable development which takes into account 
each area’s specific potential in natural resources. In 
addition to defining the ecological parameters, it is 
necessary to define the economic and geographic 
peculiarities of mountainous regions that call for a 
special system of management which would give 
priority to local self-governance. Despite their 
significant resource potential, mountainous territories 
need to address as a priority problems related to living 
standards and quality of life. In that regard, the Kyrgyz 
Republic believes that a second Global Mountain 
Summit should be convened, at which we could 
formulate a definitive sustainable policy for 
mountainous regions, along with relevant norms of 
international law. 
 Even what is seemingly the most insignificant 
social inequality can destroy the social integrity of 
humankind. Similarly, equal protection of rights and 
freedoms and the adoption of universal values of 
respect for human life enable us to fulfil the principles 
of the Seville Statement Violence, which defines war as 
a product of human culture. 
 The primary source of conflict is, in fact, lack of 
social responsibility. The development strategy of 
every single country should establish social 
responsibility as a basic characteristic for elaborating 
approaches to regional and global coordination, thus 
improving the environment and reducing energy 
shortages. Regional parameters of responsibility will 
then create a new type of society, which will be no 
longer a society at risk, but rather a society of security. 
 I have no doubt that all of today’s participants, as 
well as all countries that accepted the MDGs as a basis 
for their national development, are striving to establish 
social peace and social equality, but the establishment 
of a socially-oriented world order requires the 
strengthening of mechanisms to promote the adoption 
of decisions at the highest level. It is necessary that 
such mechanisms include both the monitoring of joint 
efforts and parameters of progress achieved in the 
framework of the most effective implementation of the 
MDGs. The initiative of the Kyrgyz President to 
proclaim 20 February a world day of social justice 
would serve as such a mechanism. We kindly request 
the General Assembly to consider adopting a resolution 
to that effect at the current session. 
 The establishment of social justice has been a 
dream of humankind for many millennia. There was a 
time when some were burned at the stake for 
entertaining such dreams or attempting to establish a 
community of social justice. At one time, dictatorship 
and authoritarianism prospered under the pretext of a 
call to social justice. That happened because of a 
disparity between the proclaimed elevated goals and 
the means of their achievement. 
 In the third millennium, the world’s nations have 
defined development goals in the framework of a 
united society. The means to achieve those goals must 
correspond to a high level of civic awareness of the 
potential of peacekeeping. We already have the 
grounds for a constructive dialogue defining the 
dynamics of peacekeeping for humankind’s 
development. The United Nations has been a 
foundation of such dialogue for several decades. 
 Allow me from this rostrum to confirm the 
adherence of the Kyrgyz Republic to the goals and 
purposes of the United Nations to maintain peace, 
security and a prosperous life for all the nations of the 
Earth. 
